Citation Nr: 1224334	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-50 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to greater initial ratings for lumbar spine degenerative disc disease, spondylosis, and sprain, rated 30 percent prior to January 10, 2011, and 40 percent thereafter. 

2.  Entitlement to an increased rating for residuals of right tibial nerve injury, currently rated 30 percent.

3.  Entitlement to an increased rating for residuals of right tibia fracture, rated 10 percent prior to August 27, 2010, and 20 percent thereafter.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from July 1968 to May 1972.

This appeal arises to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that granted service connection for a thoracolumbar spine disability characterized as a "lumbosacral back condition" and assigned a 20 percent rating effective June 18, 2008, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  That rating decision also denied an increased rating for right tibial nerve damage, rated 30 percent, and denied an increased rating for residuals of a right tibia fracture, rated 10 percent.  

During the pendency of the appeal, a February 2011 rating decision increased the rating for the residuals of a right tibia fracture to 20 percent, effective August 27, 2010.  A June 2011 rating decision recharacterized the service-connected back disability as "chronic lumbar sprain with spondylosis and degenerative disc disease," and increased the rating to 40 percent, effective from January 10, 2011.

In a rating decision dated in March 2009, the RO denied entitlement to a total disability rating for compensation purposes based on individual unemployability (hereinafter: TDIU).  In a December 2009 substantive appeal, the Veteran expressed disagreement with the March 2009 denial of a TDIU.  That substantive appeal therefore contained a timely notice of disagreement (hereinafter: NOD) to the March 2009 rating decision.  In a June 2011 rating decision, the RO granted the TDIU claim effective from June 18, 2008, the date of receipt of the increased rating claim.  No appeal was taken from that determination.

A February 2011 rating decision, in pertinent part, granted service connection for left lower extremity sciatica and assigned a noncompensable rating effective from August 27, 2010.  The Veteran submitted an NOD to that portion of the decision that granted a noncompensable rating for left lower extremity sciatica.  In a June 2011 statement of the case (hereinafter: SOC), the RO assigned a 10 percent rating for left lower extremity sciatica effective from June 18, 2008.  No VA Form 9, Appeal to the Board of Veterans' Appeals, or other correspondence which may be reasonably construed as a substantive appeal, was thereafter received from the Veteran.  As such, that issue is not before the Board for appellate consideration.

In a statement dated and received in February 2012, the Veteran indicated that he no longer desired to have D.B., an attorney, represent him in any VA matter.


FINDINGS OF FACT

1.  Throughout the appeal period, lumbar spine degenerative disc disease, spondylosis, and sprain have been manifested by limited motion in forward flexion to no more than 25 degrees with additional functional impairment due to pain, fatigue, weakness, lack of endurance, and incoordination.  

2.  Throughout the appeal period, the service-connected right tibial nerve injury has been manifested by right lower extremity muscle atrophy and decreased motor strength productive of severe incomplete paralysis; complete paralysis of the right tibial nerve is not shown.  

3.  Throughout the appeal period, the residuals of right tibia fracture have been manifested by tibial malunion with marked knee disability, painful weight bearing, absent deep tendon reflexes at the right ankle, and a tender surgical scar over the tibial fracture site. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent schedular rating for lumbar spine degenerative disc disease, spondylosis, and sprain are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for a schedular rating greater than 30 percent for residuals of a right tibial nerve injury are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.123, 4.124a, Diagnostic Code 8524 (2011).

3.  The criteria for a schedular 30 percent rating for residuals of a right tibia fracture are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2011).

4.  The criteria for a separate schedular 10 percent rating for a tender scar over the right tibia fracture are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to the claims for increased ratings for service-connected right tibial nerve injury and residuals of a right tibia fracture, VCAA notice was provided in July 2008, prior to the initial unfavorable decision.

With regard to the claim for higher initial ratings for the service-connected low back disability, the Veteran's filing of a notice of disagreement as to the initial ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The statement of the case provided the Veteran with the relevant diagnostic code criteria for rating his service-connected low back disability and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned for his service-connected low back disability.  Thus, VA's duties under sections 5104 and 7105 have been satisfied.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private outpatient treatment records.  VA also obtained Social Security Administration (SSA) records.  The claimant was afforded VA medical examinations in August 2008 and in January 2011 which the Board has deemed to be adequate under the law.  The claimant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).


38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:
    
The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Lay statements are competent evidence with regard to descriptions of symptoms of disease or disability or an injury.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

Higher Initial Rating for Lumbar spine Degenerative Disc Disease, Spondylosis, and Sprain

The Veteran's service-connected lumbar spine degenerative disc disease, spondylosis, and sprain have been rated 30 percent prior to January 10, 2011, and 40 percent from that date, under Diagnostic Code 5237.  Spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis (see Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under Diagnostic Code 5243, for intervertebral disc syndrome, a thoracolumbar spine disability rating, based on duration and severity of incapacitating episodes, is warranted as follows:  

    Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrant a 10 percent rating.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrant a 20 percent rating.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warrant a 40 percent rating.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warrant a 60 percent rating.  

Incapacitating episodes are those of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For diagnostic codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following rating criteria apply: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine...........    100

Unfavorable ankylosis of the entire thoracolumbar spine......................................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine............................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.....30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height............................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran submitted his claim for increased ratings in June 2008 and underwent VA compensation examinations of his lumbar spine in August 2008 and January 2011.  Along with his claim, he submitted a February 2008 private medical evaluation report.  That private report indicates that the thoracolumbar spine had increased in disability, as it showed only 20 degrees of flexion.  

The VA and private clinical reports occasionally mention that the Veteran has reported incapacitating episodes of intervertebral disc syndrome, but none of these reports reflect that bed-rest was prescribed by a physician.  Thus, incapacitating episodes of intervertebral disc syndrome, as defined above, are not shown.  

An August 2008 VA compensation examination report reflects that thoracolumbar spine forward flexion was to 45 degrees, and stayed about the same on three attempts.  No thoracolumbar spine backward extension could be elicited, and stayed the same on three attempts.  Thereafter, the back pain was so bad that he could not do any other movements.  It was also noted that his balance was bad.  There was paravertebral muscle tenderness. 

A January 2011 VA compensation examination report reflects that the lumbar spine displayed a postural abnormality of 10 degrees of forward flexion.  The Veteran could not extend backward, even to the zero degree position, due to stiffness of the thoracolumbar spine.  There was vertebral muscle spasm, but no ankylosis.  He could forward flex to 25 degrees, but then he fell over.  As noted above, there was no ability to extend backward.  Side bending was to 10 degrees in each direction and rotation was to 25 degrees in each direction.  Repeated testing showed that he could not repeat any maneuver, as he fell over.  He definitely demonstrated pain, fatigue, weakness, lack of endurance, and incoordination, according to the examiner.  

According to the above, the thoracolumbar spine range of motion totals only 85 degrees.  With the exception of forward flexion to 45 degrees on VA examination in August 2008, throughout the appeal period, the thoracolumbar spine disability has not been manifested by pain-free limited motion in flexion to more than 25 degrees, with additional functional impairment due to pain, fatigue, weakness, lack of endurance, and incoordination.  VA out-patient treatment reports dated at various times mention complaints of back pain.  Comparing the demonstrated range of motion to the rating criteria, it is clear that the criteria for a 40 percent schedular rating are met.  

Because the highest available rating under Diagnostic Code 5237 has been not applied, further DeLuca consideration is necessary.  Johnston v. Brown, 10 Vet. App. 80 (1997) (when the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher evaluation under any other applicable DC (after all other potential DCs have been considered), further consideration of functional loss may not be required).  

The tenets of DeLuca and 38 C.F.R. § 4.59 require that a rating greater than 40 percent be considered based on additional functional impairment.  In this case, there is evidence of painful motion, weakness, incoordination, and fatigue.  Thus, the criteria for a 50 percent schedular rating, due to the additional functional impairment, are shown.  There is no evidence of distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings therefore is not necessary.  Hart, supra.  

After consideration of all the evidence of record, for the entire appeal period, a 50 percent schedular rating should be granted under Diagnostic Code 5237 for the thoracolumbar spine.  

Right Tibial Nerve Injury

The residuals of a right tibial nerve injury have been rated 30 percent disabling throughout the appeal period under Diagnostic Code 8524.  Under that code, ratings from 10 to 40 percent are available for impairment of the internal popliteal (tibial) nerve.  A 10 percent rating is warranted for mild incomplete severe paralysis of the nerve.  A 20 percent rating requires moderate incomplete paralysis.  A 30 percent rating requires severe incomplete paralysis.  38 C.F.R. § 4.124(a), Diagnostic Code 8524 (2011).  

Complete paralysis of the internal popliteal nerve warrants a 40 percent schedular rating.  Complete paralysis is demonstrated by loss of plantar and dorsiflexion of the foot.  No muscle in the sole of the foot can move.  Toe flexion and lateral movement is abolished.  Frank adduction of the foot is impossible.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  

A February 2008 private medical evaluation reflects a complaint of increasing right knee pain.

An August 2008 VA peripheral nerves compensation examination report reflects a complaint of right lower leg pain in the anterior portion.  The right foot moved in all four planes.  Strength was hard to judge.  Sensation to pinprick and vibration was reduced in stocking distribution.  The examiner mentioned that an electromyography study suggested tibial neuropathy.  

A January 2011 VA compensation examination report mentions that right lower extremity atrophy is shown.  Motor strength was 4/5.  

The two VA compensation examination reports demonstrate that throughout the appeal period, the right lower extremity tibial nerve injury residuals have caused severe incomplete paralysis.  Complete paralysis of the tibial nerve is not more nearly approximated because loss of plantar and dorsiflexion of the foot is not shown.  Neither shown is inability to contract the muscle of the sole of the foot, inability to move the toes, or inability to adduct the foot.  Because the criteria for a 40 percent rating are not more nearly approximated, a schedular rating greater than 30 percent must be denied.

Right Tibia Fracture 

Residuals of right tibia fracture have been rated 10 percent prior to August 27, 2010, and 20 percent from that date, under Diagnostic Code 5262.  Diagnostic Code 5262 offers ratings for impairment of the tibia and fibula.  Malunion of the tibia and fibula of either lower extremity warrants a 10 percent rating when the disability results in slight knee or ankle disability.  A 20 percent rating requires that the malunion produce moderate knee or ankle disability.  A 30 percent rating requires that the malunion produce marked knee or ankle disability.  "Marked" means noticeable.  Webster's II New College Dictionary, 670 (1995).  A 40 percent rating is warranted for nonion of tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  

A February 2008 private medical evaluation reflects that the right knee flexed to 90 degrees, but lacked 12 degrees of full extension.  Right ankle range of motion was limited in all four planes.  Right ankle dorsiflexion and plantar flexion were weakened.

An August 2008 VA compensation examination report reflects that the Veteran took oxycodone for tibia pain and he walked with a cane.  He limped, favoring the right leg.  Weight-bearing on the right leg was painful.  The anterior tibia was painful to palpation.  Right quadriceps atrophy was obvious.  The right knee had mild crepitus.  The knee flexed and extended from 110 degrees to zero degrees.  The knee joint was stable and no additional functional impairment was shown on repeat range of motion testing.  

A January 2011 VA compensation examination report reflects that the Veteran could walk only 50 yards due to right tibia pain.  The right knee flexed to 115 degrees, but lacked 15 degrees of full extension.  The examiner commented on X-rays and offered a diagnosis of healed fracture right tibia with malunion and dyesthesias involving the area of the fracture.  

The above reports indicate that throughout the appeal period, the residuals of a right tibia fracture have been manifested by tibial malunion with marked knee disability.  The limited extension of the knee to 15-degrees less than full extension would warrant a 20 percent rating under Diagnostic Code 5261, if the knee were to be separately rated.  Added to that disability is painful weight-bearing.  Thus, the disability is more severe than that represented as moderate knee disability.  Therefore, the criteria of a 30 percent rating for marked knee disability are more nearly approximated.  The criteria of a 40 percent rating are not more nearly approximated because loose motion requiring a brace is not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  

Assignment of a 30 percent rating for the right lower extremity under Diagnostic Code 5262 does not violate the amputation rule.  The amputation rule, set forth at 38 C.F.R. § 4.68, states that the combined rating for a disability shall not exceed the rating for the amputation at the elected level, were amputation to be performed.  For example, the combined evaluations for loss of use of the leg at the knee shall not exceed a 60 percent evaluation, according to 38 C.F.R. § 4.71a, Diagnostic Code 5164.  The 30 percent rating granted above, when combined with the 30 percent rating assigned by the RO for right tibial nerve impairment, combines to 51 percent and does not violate this rule.  

Scar Rating 

The medical evidence reflects that a right tibia fracture with open reduction was incurred prior to active military service.  During active service, an injury to the right lower leg required surgery at the fracture site.  Thus, a residual scar over the service-connected right tibia fracture area should be service-connected.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14).  A January 2011 VA compensation examination report mentions that there was marked sensitivity of the scar.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011). 

Comparing the manifestations of the single, markedly tender scar over the right tibia fracture with the rating criteria, it is clear that the criteria for a separate 10 percent rating are more nearly approximated.  Assignment of a 10 percent for the scar does not violate the amputation rule.  The 30 percent rating granted above, when combined with the 30 percent rating assigned by the RO for right tibial nerve impairment, when combined with a 10 percent rating for the scar, combines to 56 percent and does not violate this rule.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In Thun v Shinseki, 572 F.3d 1366, 1368 (Fed. Cir. 2009), the Federal Circuit discussed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit noted that the Court's three-part test requires that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and, (3) the award of an extra-schedular disability rating must be in the interest of justice.  

In the first step, VA determines whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 115.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id, at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the record does not establish that any service-connected disability at issue is so exceptional that the schedualar ratings are rendered inadequate.  The schedular rating criteria have been shown to encompass the manifestations of the disabilities at issue.  There has been no demonstration of associated frequent periods of hospitalization, or marked interference with employment beyond that contemplated in the assigned disability ratings.  

TDIU

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  In this case, the RO granted a TDIU effective June 18, 2008.









	(CONTINUED ON NEXT PAGE)



ORDER

An initial 50 percent schedular rating for lumbar spine degenerative disc disease, spondylosis, and sprain is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 

A schedular rating greater than 30 percent for residuals of a right tibial nerve injury is denied.  

A schedular 30 percent rating for residuals of a right tibia fracture is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits.

A separate 10 percent schedular rating for a tender scar over the right tibia fracture is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


